Exhibit 10.1

 

Jim Jerome

 

 

 

 

 

 

December 18, 2008

 

Re: Amendment to Performance Options

 

Dear Jim:

 

I am pleased to inform you that the Compensation Committee of NetSpend
Holdings, Inc. (the “Company”) has favorably amended your performance stock
options (with respect to 50,000 shares of common stock granted to you on May 8,
2008 (the “Option”) under the Amended and Restated NetSpend Holdings, Inc. 2004
Stock Option Plan (the “Plan”)).  Prior to this amendment, the Option could not
vest unless a performance target was achieved in connection with a Change in
Control or an IPO and you remained employed for a specified period of time. 
This amendment generally provides that the Option will vest if you remain
employed with the Company for six years (measured from the Vesting Measurement
Date, as defined in your Option) unless a Change in Control occurs during this
six-year period and the performance target is not achieved in connection with
the Change in Control.

 

To effect this amendment, the “Vesting and Exercise Schedule” set forth in your
Notice of Grant (“Option Notice”) and Section 8(b) of your Stock Option
Agreement has been amended as set forth below.  If there is any confusion as to
which of your stock options has been amended pursuant to the terms of this
letter, the first sentence of the “Vesting and Exercise Schedule” has not
changed.  Also, if there is any conflict between the preceding paragraph and the
amended provisions below, the amended provisions will govern.

 

Amended Vesting and Exercise Schedule in Option Notice (This replaces the
Vesting and Exercise Schedule in your Option Notice)

 

Vesting and Exercise Schedule

 

(a)  This Option shall become vested subject to two conditions, a
performance-based vesting condition and, to the extent the performance-based
vesting condition is met, a time-based vesting condition, each as described
herein.  Subject to the time vesting condition set forth in the next sentence,
100% of the Option shall become eligible for vesting on the date the Company
achieves the Target (as defined below).  For purposes of this Notice of Grant,
the Company shall have achieved the “Target” on the date that the Company’s
Equity Value equals or exceeds for the first time the Equity Value Hurdle (each
as defined below).  If you have remained continuously employed through the date
the Company

 

--------------------------------------------------------------------------------


 

achieves the Target, the Option shall vest in four equal annual installments,
beginning on the first anniversary of the Vesting Measurement Date, subject to
your continued service employment through the applicable vesting date.

 

(b)  Notwithstanding the foregoing, in the event that prior to or in connection
with a Change in Control (excluding any Change in Control that also constitutes
an Initial Public Offering), the Company has achieved or achieves, as
applicable, the Target, if the Option is not being assumed by, or substituted
for new options covering the stock of, the surviving, successor or purchasing
corporation, or a parent or subsidiary thereof, 100% of the portion of the
Option that has not met the time-based condition shall terminate and shall no
longer be exercisable upon the consummation of such Change in Control.  For
purposes of clarification and notwithstanding any provision of this Notice of
Grant or the Stock Option Agreement to the contrary, if the Company has not
achieved the Target on or prior to a Change in Control, the Option shall
terminate and shall no longer be exercisable as of the consummation of such
Change in Control.

 

(c)  100% of the Option, to the extent not previously vested or terminated,
shall vest on the sixth anniversary of the Vesting Measurement Date so long as
you have remained continuously employed with the Company or an Affiliate through
such date.  For purposes of clarification and notwithstanding any provision of
this Notice of Grant or the Stock Option Agreement to the contrary, if the
Company has not achieved the Target on or prior to a Change in Control, the
Option shall terminate as of the consummation of such Change in Control and
shall no longer be exercisable.

 

(d)  Determination of whether the Equity Value Hurdle (as defined below) has
been achieved shall be made only (i) in connection with a Change in Control of
the Company and/or (ii) upon or at any time, and from time to time, following an
Initial Public Offering (as defined below), all as provided below.  The initial
“Equity Value Hurdle” (measured as of January 1, 2008) is $1.0 billion and shall
be increased from time to time as follows (without duplication):

 

(i)                                     in the event that the Company raises
additional capital from the sale of equity by the Company, the proceeds of which
are used to fund acquisitions by the Company or any subsidiary thereof, based on
the following formula:

 

a.               I = (EVH/(1-N/FD))-EVH, where

 

i.

 

I is the amount of the increase in each Equity Value Hurdle,

 

 

 

ii.

 

EVH is the Equity Value Hurdle in effect immediately prior to such issuance,

 

 

 

iii.

 

N is the number of common stock equivalents of the Company issued in connection
with such sale of equity, and

 

 

 

iv.

 

FD is the fully diluted number of common stock equivalents of the Company
outstanding after giving effect to such issuance.

 

(ii)                                  in the event that the Company issues
securities of the Company in connection with any acquisition by the Company or
any subsidiary thereof (whether by way of merger, acquisition or similar
transaction), joint venture, corporate partnering arrangement or similar
arrangement, based on the following formula:

 

a.                                       I = (EVH/(1-N/FD))-EVH, where

 

--------------------------------------------------------------------------------


 

i.

 

I is the amount of the increase in each Equity Value Hurdle,

 

 

 

ii.

 

EVH is the Equity Value Hurdle in effect immediately prior to such issuance,

 

 

 

iii.

 

N is the number of common stock equivalents of the Company issued in connection
with such acquisition, joint venture, corporate partnering arrangement or
similar arrangement, and

 

 

 

iv.

 

FD is the fully diluted number of common stock equivalents of the Company
outstanding after giving effect to such issuance.

 

(iii)                               by the aggregate value of other
consideration (including assumed indebtedness) paid by the Company or any
subsidiary thereof (as determined in good faith by the Board) in connection with
any such acquisition, transaction or arrangement by the Company or any
subsidiary thereof.

 

The Company shall promptly determine the amount of any such increase in the
Equity Value Hurdle and shall provide written notice to you of any such increase
in the Equity Value Hurdle.

 

(e)  The following is an example (and assumes that no Change in Control
occurs):  If the Company achieves the Target 13 months following the Vesting
Measurement Date in connection with an Initial Public Offering, 25% of the
Option will vest on the date the Company achieves the Target and the remainder
of the Option will vest in three equal annual installments on the next three
anniversaries of the Vesting Measurement Date, subject to your continued
employment with the Company or an Affiliate through the applicable vesting
date.  If the Company achieves the Target five years following the Vesting
Measurement Date, 100% of the Option will vest on the date the Company achieves
the Target so long as you have remained employed with the Company or an
Affiliate through the date the Company achieves the Target.

 

(f)  Prior to an Initial Public Offering, the Option will only be eligible to
vest upon a Change in Control (based on the Equity Value as of the Change in
Control) or upon the sixth anniversary of the Vesting Measurement Date, as
applicable.

 

(g)  For purposes of this Notice of Grant, the Stock Option Agreement and the
Plan:

 

(i)  “Initial Public Offering” or “IPO” means the first firm commitment
underwritten public offering for shares of Common Stock pursuant to an effective
registration statement under the Securities Act with aggregate gross proceeds of
at least $40,000,000.

 

(ii)  “Equity Value” means, with respect to a determination made in connection
with a Change in Control, the aggregate value of the fully-diluted equity of the
Company, as determined in good faith by the Board based on the proceeds received
in connection with a Change in Control.  With respect to a determination made
upon or at any time, and from time to time, following the date of an IPO and not
made in connection with a Change in Control, a particular Equity Value Hurdle
shall be deemed to be achieved only upon the aggregate market capitalization of
the Common Stock being equal to or greater than the applicable Equity Value
Hurdle for thirty consecutive trading days.  For purposes

 

--------------------------------------------------------------------------------


 

of the foregoing, the market capitalization of the Common Stock shall be
determined by multiplying the average of the closing sale prices (without regard
to after-hours trading) of the Common Stock on the applicable securities
exchange for the applicable 30 consecutive trading days by the weighted average
number of shares of the Common Stock outstanding during such 30-day trading
period.

 

Amended Section 8(b) of Stock Option Agreement

 

The last two sentences of Section 8(b) of the Stock Option Agreement underlying
the Option are hereby amended and restated to read as follows:

 

Notwithstanding the foregoing or any provision of the Plan or this Agreement to
the contrary, in the event of a Change in Control, if (i) prior to or in
connection therewith the Company achieves or has achieved the Target (as defined
in the Notice of Grant) and (ii) the Option is not being assumed by, or
substituted for new options (“New Options”) covering the stock of, the
surviving, successor or purchasing corporation, or a parent or subsidiary
thereof, 100% of the Option shall vest upon the consummation of such Change in
Control.  Notwithstanding the foregoing or any provision of the Plan or this
Agreement to the contrary, in the event of a Change in Control, if (i) prior to
or in connection therewith the Company achieves or has achieved the Target (as
defined in the Notice of Grant) and (ii) the Option is not being assumed by, or
substituted for new options covering the stock of, the surviving, successor or
purchasing corporation, or a parent or subsidiary thereof, 100% of the portion
of the Option that has not met the time-based vesting condition shall terminate
and shall no longer be exercisable as of the consummation of such Change in
Control.

 

*              *              *

 

Except as modified above, your Option shall remain in full force and effect.

 

 

Sincerely yours,

 

 

 

/s/ Dan Henry

 

 

 

Dan Henry

 

--------------------------------------------------------------------------------